DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to at least independent claims 1-15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamazaki US 2020/0175905.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Yamazaki discloses a display device, in at least figs.14 and 15, comprising a pixel (10e), the pixel comprising: 
a first transistor (131), a second transistor (132), a first capacitor (133), a memory circuit (MEM) comprising a second capacitor (147), and a display element (135), 
wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the first capacitor and the display element (see fig.14), 
wherein one of a source and a drain of the second transistor is electrically connected to the other electrode of the first capacitor and the memory circuit (see fig.14), 
wherein the other of the source and the drain of the first transistor is electrically connected to a first wiring (125) which is configured to supply an image data (see fig.14 and para.208), 
wherein one electrode of the second capacitor is electrically connected to a second wiring (124) which is configured to supply a correction data (see fig.14, para.208), 
wherein the other electrode of the second capacitor is electrically connected to a third wiring (121) which is configured to supply two different potentials (see fig.15), and 
wherein the image data with the correction data added is supplied to the display element (see figs.14 and 15 and para.213 and 214).  
Regarding claim 2, Yamazaki discloses each of the first transistor and the second transistor comprises a metal oxide in a channel formation region (para.241).  
Regarding claim 3, Yamazaki discloses a gate of the first transistor and a gate of the second transistor are electrically connected to the same wiring (123)(see fig.14).  
Regarding claim 4, Yamazaki discloses the display element is a liquid crystal element or a light-emitting element (para.203)  
Regarding claim 5, Yamazaki discloses the memory circuit further comprises a third transistor (146) and a fourth transistor (145), wherein one of a source and a drain of the third transistor is electrically connected to the one of the source and the drain of the second transistor (see fig.14), wherein a gate of the third transistor is electrically connected to one of a source and a drain of the fourth transistor and the one electrode of the second capacitor (see fig.14), and wherein the other of the source and the drain of the fourth transistor is electrically connected to the second wiring (see fig.14).  
Regarding claim 6, Yamazaki discloses a display device, in at least figs.14 and 15, comprising a pixel (10e), the pixel comprising: 
a first transistor (131), a second transistor (132), a first capacitor (133), a memory circuit (MEM) comprising a second capacitor (147), and a display element (135), 
wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the first capacitor and the display element (see fig.14), 
wherein one of a source and a drain of the second transistor is electrically connected to the other electrode of the first capacitor and the memory circuit (see fig.14), 
wherein the other of the source and the drain of the first transistor is electrically connected to a first wiring (125) which is configured to supply an image data (see fig.14 and para.208), 
wherein one electrode of the second capacitor is electrically connected to a second wiring (124) which is configured to supply a correction data (see fig.14, para.208), 
wherein the other electrode of the second capacitor is electrically connected to a third wiring (121) which is configured to supply two different potentials (see fig.15), and 
wherein a gate of the first transistor and a gate of the second transistor are electrically connected to the same wiring (123)(see fig.14).  
Regarding claim 7, Yamazaki discloses each of the first transistor and the second transistor comprises a metal oxide in a channel formation region (para.241).  
Regarding claim 8, Yamazaki discloses the display element is a liquid crystal element or a light-emitting element (para.203)  
Regarding claim 9, Yamazaki discloses the memory circuit further comprises a third transistor (146) and a fourth transistor (145), wherein one of a source and a drain of the third transistor is electrically connected to the one of the source and the drain of the second transistor (see fig.14), wherein a gate of the third transistor is electrically connected to one of a source and a drain of the fourth transistor and the one electrode of the second capacitor (see fig.14), and wherein the other of the source and the drain of the fourth transistor is electrically connected to the second wiring (see fig.14).  
Regarding claim 10, Yamazaki discloses a display device, in at least figs.14 and 15, comprising a pixel (10e), the pixel comprising: 
a first transistor (131), a second transistor (132), a first capacitor (133), a memory circuit (MEM) comprising a second capacitor (147), and a display element (135), 
wherein one of a source and a drain of the first transistor is electrically connected to one electrode of the first capacitor and the display element (see fig.14), 
wherein one of a source and a drain of the second transistor is electrically connected to the other electrode of the first capacitor and the memory circuit (see fig.14), 
wherein the other of the source and the drain of the first transistor is electrically connected to a first wiring (125) which is configured to supply a first data (see fig.14 and para.208), 
wherein one electrode of the second capacitor is electrically connected to a second wiring (124) which is configured to supply a second data (see fig.14, para.208), and 
wherein the other electrode of the second capacitor is electrically connected to a third wiring (121) which is configured to supply two different potentials (see fig.15).
Regarding claim 11, Yamazaki discloses each of the first transistor and the second transistor comprises a metal oxide in a channel formation region (para.241).  
Regarding claim 12, Yamazaki discloses a gate of the first transistor and a gate of the second transistor are electrically connected to the same wiring (123)(see fig.14).  
Regarding claim 13, Yamazaki discloses the display element is a liquid crystal element or a light-emitting element (para.203)  
Regarding claim 14, Yamazaki discloses the memory circuit further comprises a third transistor (146) and a fourth transistor (145), wherein one of a source and a drain of the third transistor is electrically connected to the one of the source and the drain of the second transistor (see fig.14), wherein a gate of the third transistor is electrically connected to one of a source and a drain of the fourth transistor and the one electrode of the second capacitor (see fig.14), and wherein the other of the source and the drain of the fourth transistor is electrically connected to the second wiring (see fig.14).  
Regarding claim 15, Yamazaki discloses the first data is an image data and the second data is a correction data (see para.208).


Contact Information
The Examiner notes: The applicant can file an English translation of Foreign Priority document: JP 2017-156237 to overcome the current rejection as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/           Primary Examiner, Art Unit 2871